          Case 1:17-cv-01479-PAC Document 238 Filed 05/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
TWELVE SIXTY LLC, ARON MARDEROSIAN,
and ROBERT MARDEROSIAN,
                                    Plaintiffs,                       17 CIVIL 1479 (PAC)

                 -against-                                                JUDGMENT

EXTREME MUSIC LIBRARY LIMITED, a
division of Sony/ATV Music Publishing;
EXTREME MUSIC LIMITED; VIACOM
INTERNATIONAL INC.; NEW CREATIVE MIX
INC.; and HYPE PRODUCTION MUSIC,
                                    Defendants.
-------------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated May 26, 2020, After three and a half years of

litigation, attempts at mediation, and more than 5,000 pages submitted on the motions considered

in this Opinion alone, the Plaintiffs have failed to raise a single genuine issue of material fact

such that a reasonable factfinder could decide in their favor on their remaining breach of contract

claims at trial. What remains are “‘conclusory statements, conjecture, [and] speculation’” that are

insufficient to defeat summary judgment.

 Flores v. United States, 885 F.3d 119, 122 (2d Cir. 2018) (quoting Kulak v. City of New York,

 88 F.3d 63, 71 (2d Cir. 1996)).

          The motion to strike evidence in support of Viacom’s motion to exclude Rodriguez’s

 expert testimony and the motion to exclude Rodriguez’s expert testimony are both DENIED.

 The motion to strike evidence in support of the Defendants’ motion to exclude Kohn’s expert

 testimony is GRANTED in part and DENIED in part. The motions to strike evidence in

 support of the motions for summary judgment are dismissed as moot. The motion to exclude
       Case 1:17-cv-01479-PAC Document 238 Filed 05/27/20 Page 2 of 2



Kohn’s expert testimony is GRANTED. The Defendants’ motions for summary judgment are

GRANTED; accordingly, the case is closed.


Dated: New York, New York
       May 27, 2020



                                                       RUBY J. KRAJICK
                                                    _________________________
                                                          Clerk of Court
                                              BY:
                                                    _________________________
                                                          Deputy Clerk
